Case: 19-20271      Document: 00515511366         Page: 1   Date Filed: 07/31/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 19-20271                           July 31, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
TOTAL E&P USA, INC.,

              Plaintiff - Appellant Cross-Appellee

v.

MARUBENI OIL & GAS (USA), INC.,

                  Defendant - Appellee Cross-Appellant
-----------------------------------------------------------
Consolidated with: 19-20282

TOTAL E&P USA, INC.,

              Plaintiff - Appellant

v.

MARUBENI OIL & GAS (USA), INC.,

              Defendant - Appellee



                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CV-2674
                            USDC No. 4:16-CV-2671


Before BARKSDALE, HAYNES, and WILLETT, Circuit Judges.
     Case: 19-20271       Document: 00515511366          Page: 2     Date Filed: 07/31/2020



                            No. 19-20271 c/w No. 19-20282
PER CURIAM:*
       TOTAL E&P USA, INC. (“Total”) appeals two district court judgments 1
holding it liable for the cost of abandoning certain offshore oil and gas assets.
Marubeni Oil & Gas (USA), Inc. (“MOGUS”) cross-appeals one district court’s
denial of its motion for judgment as a matter of law on damages related to the
abandonment.         We AFFIRM the judgment in Case No. 19-20271 and
REVERSE and RENDER judgment in Case No. 19-20282.

                                        Background

       The Assets and Operating Agreements

       These consolidated appeals involve the abandonment of assets in the
“Canyon Express” oil and gas development in the Gulf of Mexico. Canyon
Express contains three oil and gas fields. The fields are connected by a shared
pipeline structure known as the Canyon Express Pipeline System (“CEPS”).
Two Canyon Express properties are at issue here: (1) CEPS itself and (2) a
connected oil and gas field known as MC 305. 2

                     1. CEPS

       In 2000, Total and several other companies entered into the CEPS
Operating Agreement (the “CEPS Agreement”).                        The CEPS Agreement
governed the parties’ “respective rights, duties and obligations” in building,
running, and eventually abandoning the “Common System,” or CEPS.                            It


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 These two cases were consolidated for appeal: Case No. 19-20271 (District Court No.
4-16-cv-02674) and Case No. 19-20282 (District Court No. 4:16-cv-02671).
       The other connected fields are Mississippi Canyon Block 348 (“MC 348”) and King’s
       2

Peak. Neither property is at issue here; the MC 348 case is still pending in the district court
under Case No. 4:16-cv-02678.
                                              2
    Case: 19-20271    Document: 00515511366   Page: 3   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
referred to the parties as “Common System Owner[s].” It also listed each
Common System Owner’s “Equity Interest” in CEPS based on its ownership in
the connected oil and gas fields.
      Total was the original “Operator” of CEPS under the CEPS Agreement.
As Operator, Total was required “to operate, maintain, upkeep, repair, [and]
administer” CEPS. Total also received rights-of-way from the government to
install CEPS.
      Two provisions of the CEPS Agreement are important here. The first,
Article 11.3, governs abandonment of CEPS. Article 11.3 states:
      Abandonment Operations Required by Governmental Authority.
      The Operator shall conduct the abandonment of the Common
      System as required by law and any governmental authority, and
      the Abandonment Costs, risks and net proceeds will be shared by
      the Common System Owners based on the Common System
      Owner’s Equity Interest at the time of abandonment.
      The second key provision, Article 14.1, governs assignment of interests
in CEPS. It states in relevant part:
      Assignment. . . . No Common System Owner assigning all or a part
      of its Equity Interest in the Common System is released from its
      obligations and liabilities created under this Agreement
      attributable to the period prior to the date of execution of the
      assignment (which obligations include liability for abandonment
      of the Common System, or that portion of the Common System in
      existence as of the date of execution of the assignment).
      MOGUS acquired an interest in CEPS in 2003. Three years later, Total
assigned its interest in CEPS—including the CEPS operator responsibilities
and rights-of-way—to ATP Oil & Gas Corporation (“ATP”). Over a year later,
ATP also bought another company’s interest in CEPS. Since January 2010,
the interest holders in CEPS have been MOGUS, ATP, and Black Elk Energy
Offshore Operations, LLC (“Black Elk”).



                                       3
    Case: 19-20271     Document: 00515511366      Page: 4   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
                  2. MC 305

      In 1998, Total and another party leased MC 305. The parties also agreed
to the MC 305 Operating Agreement (the “MC 305 Agreement”). The MC 305
Agreement referred to the signatories as “Participating Parties.” The MC 305
Agreement “governs the rights and obligations of the Parties relating . . . to the
exploration, development, operation, production, treatment, gathering, and
storage of Hydrocarbons” in MC 305. Under the MC 305 Agreement, the
Participating Parties “participate in the sharing of . . . the Costs, risks, and
benefits . . . of an activity or operation proposed.” Each party’s responsibility
is based on its “Participating Interest Share.” Total was the first “Operator”
of MC 305.
      Two provisions of the MC 305 Agreement are at issue here. The first
provision, Article 18.4, governs abandonment of MC 305. Article 18.4 states:
      Abandonment Operations Required by Governmental Authority.
      The Operator shall conduct the abandonment and removal of any
      well, Production System or Facilities required by a governmental
      authority, and the Costs, risks and net proceeds will be shared by
      the Participating Parties in such well, Production System or
      Facilities according to their Participating Interest Share.
      The second provision, Article 24.1.4, governs assignment of interests in
MC 305. Article 24.1.4 states in relevant part:
      Form of Assignments: . . . No Party assigning all or part of its
      Working Interest [“the record title leasehold interest or, where
      applicable, the operating rights of each party in and to each lease”]
      is released from its obligations and liabilities created under this
      Agreement prior to the effective date of the Assignment.
      In early 2006, MOGUS obtained an interest in MC 305. Several months
later, Total assigned its interest in MC 305 to ATP. Since January 2010, the
interest holders in MC 305 have been MOGUS, ATP, and Black Elk.



                                        4
    Case: 19-20271    Document: 00515511366    Page: 5   Date Filed: 07/31/2020



                       No. 19-20271 c/w No. 19-20282
      ATP’s Bankruptcy and Settlement

      By January 2010, ATP, Black Elk, and MOGUS co-owned all interests
in CEPS and MC 305. But in 2012, ATP filed for bankruptcy. ATP also
informed the Bureau of Safety and Environmental Enforcement (the “Bureau”)
of the U.S. Department of the Interior that it could not cover the upcoming
decommissioning operations at Canyon Express. By then, Black Elk was also
in financial distress; it was later involuntarily placed into bankruptcy. The
Bureau thus required MOGUS—the only solvent Canyon Express owner—to
complete the decommissioning.

                  1. The Bankruptcy Agreements

      ATP was still the operator of the Canyon Express properties and holder
of the CEPS rights-of-way when it filed for bankruptcy. Thus, for MOGUS to
conduct the required Canyon Express decommissioning, it needed bankruptcy
court approval to acquire the operating rights and CEPS rights-of-way from
ATP. To this end, MOGUS and ATP filed a Joint Motion in January 2014
asking the bankruptcy court “to approve the compromises and settlements”
between them related to CEPS and MC 305.
      The relevant agreements provided that ATP would designate MOGUS
as the “operator” and “holder” of the Canyon Express properties; it would also
contribute to an “Abandonment Fund,” to be applied to ATP’s share of the
abandonment costs.      ATP would also assume the CEPS and MC 305
Agreements. Finally, ATP would assign to MOGUS the CEPS rights-of-way
and the physical CEPS assets. In turn, MOGUS would withdraw its claims
against ATP’s estate, but it expressly reserved its rights to pursue claims for
reimbursement against ATP’s predecessors-in-title, including Total.
      As part of the bankruptcy proceedings, ATP’s secured creditors also
created a new entity called Bennu Oil & Gas LLC (“Bennu”).              Bennu

                                      5
     Case: 19-20271        Document: 00515511366           Page: 6     Date Filed: 07/31/2020



                             No. 19-20271 c/w No. 19-20282
participated in the relevant bankruptcy agreements. It agreed to provide the
overriding royalty interest (the “Royalty Interest”) 3 that it held in the
undeveloped MC 348 deep rights operated by Shell Oil Company (“Shell”) in
its Appomattox prospect, another oil prospect in the Gulf. Bennu split the
Royalty Interest in half. It pledged the proceeds from one half of the Royalty
Interest to the Abandonment Fund. It assigned the other half of the Royalty
Interest directly to MOGUS. 4

                      2. The Bankruptcy Court’s Final Order

       The bankruptcy court entered a Final Order approving the Joint Motion
and authorizing ATP to execute the relevant agreements. The Final Order
expressly reserved MOGUS’s claims for reimbursement against ATP’s
predecessors-in-title and provided that the settlement would not in any way
“extinguish” or “diminish” such claims, with the bankruptcy court noting that
it was simply staying out of any dispute about those issues.                         After the
bankruptcy court issued the Final Order, the government recognized MOGUS
as operator of the Canyon Express leases and holder of the CEPS rights-of-
way. The Bureau ordered abandonment of CEPS and MC 305. 5




       3 “[A]n overriding royalty interest is a fractional interest in the gross production of oil
and gas under a lease, in addition to the usual royalties paid to the lessor.” Total E & P USA
Inc. v. Kerr-McGee Oil & Gas Corp., 719 F.3d 424, 436 (5th Cir. 2013) (brackets and emphasis
omitted); see also Royalty Interest, BLACK’S LAW DICTIONARY (10th ed. 2014) (defining an
“overriding royalty interest” as a “share of . . . revenue from production (free of the costs of
production) carved out of a lessee’s interest under an oil and-gas lease”).
       4 At the time of the Joint Motion, MOGUS’s parent company valued the entire Royalty
Interest at $381 million. But as of these appeals, even though Shell has begun to develop
and produce from its Appomattox prospect, no producing wells have been drilled on MC 348,
the MC 348 lease has received no allocation of Appomattox production, and the Royalty
Interest has produced no revenue for MOGUS or the Abandonment Fund.
       5   MOGUS also undertook abandonment of MC 348 and King’s Peak.
                                                6
    Case: 19-20271     Document: 00515511366   Page: 7    Date Filed: 07/31/2020



                         No. 19-20271 c/w No. 19-20282
      Procedural History

                   1. State Court Filings and Removal

      In August 2016, Total filed three separate lawsuits—one each for CEPS,
MC 305, and MC 348—in Texas state court, seeking declaratory judgments
that it was not liable for the abandonment costs. MOGUS removed the cases
to federal district court, where they were assigned to three different district
judges, and filed counterclaims in each case.        MOGUS also moved to
consolidate the three cases, but its motion was denied.

                   2. Pretrial Proceedings

      In December 2017, MOGUS and Total filed cross-motions for summary
judgment on liability in the MC 305 case. They later filed similar cross-
motions in the CEPS case. On summary judgment, Total argued that it was
not liable for decommissioning costs under the CEPS and MC 305 Agreements.
MOGUS argued that Total was liable for the decommissioning 6 costs. Both
courts found Total liable and granted partial summary judgment accordingly.
The CEPS court also granted a partial summary judgment on damages; the
MC 305 court proceeded to a jury trial on that issue. In connection with that
trial, MOGUS argued in a motion in limine that evidence about the value of
the Royalty Interest that Bennu contributed during ATP’s bankruptcy, which
Total argued should be subtracted from MOGUS’s damages, should be
excluded. The MC 305 district court denied MOGUS’s motion in relevant part,
so the issues went to trial.




      6 We use the terms “decommissioning” and “abandonment” interchangeably
throughout this opinion.
                                      7
    Case: 19-20271     Document: 00515511366     Page: 8   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
                  3. The MC 305 Trial

      At trial, Total sought to reduce MOGUS’s damages by the value of the
Royalty Interest, which Total claimed was $11,417,000. MOGUS, in turn,
claimed it was entitled to a full 50% (i.e., Total’s ownership interest in MC 305)
of the decommissioning expenses, for a total of $33,066,395.36.
      After Total closed its case, MOGUS sought judgment as a matter of law
under Federal Rule of Civil Procedure 50(a) that the Royalty Interest did not
affect MOGUS’s damages. The MC 305 court denied the motion and instructed
the jury to consider “whether, and in what amount, MOGUS’s damages should
be reduced as a result of MOGUS’s receipt of the [Royalty Interest].”
      The jury then returned a verdict finding that MOGUS was entitled to
$21,649,695.36 in damages.      This amount represented MOGUS’s claimed
damages minus what Total argued was the exact value of the Royalty Interest.

                  4. The Final Judgments and Appeals

      Judgments in both cases were entered for MOGUS: in the CEPS case,
for $12,677,584.00 in damages, plus attorneys’ fees, costs, and interest; in the
MC 305 case, for $21,649,695.36 in damages, plus attorneys’ fees, costs, and
interest.
      In the MC 305 district court, MOGUS again raised the Royalty Interest
argument in a combined Rule 50(b) motion for judgment as a matter of law and
Rule 59(e) motion to alter or amend the judgment. MOGUS also argued for
the first time that the Royalty Interest should have been apportioned among
the relevant parties and properties. The MC 305 district court summarily
denied MOGUS’s combined motion the day it was filed.
      Total appealed both judgments. MOGUS cross-appealed the MC 305
district court’s (1) evidentiary rulings related to MOGUS’s damages and
(2) denial of MOGUS’s renewed motion for judgment as a matter of law and

                                        8
    Case: 19-20271    Document: 00515511366       Page: 9   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
motion to alter or amend the judgment. We later granted Total’s motion to
consolidate the appeals.

      Jurisdiction, Situs of Relevant Law, and Standards of Review

      The CEPS and MC 305 district courts had jurisdiction under the Outer
Continental Shelf Lands Act (“OCSLA”) because the cases arose “out of, or in
connection with” operations on the Shelf “involv[ing] exploration, development,
or production of the minerals [or] of the subsoil and seabed of the . . . Shelf.”
43 U.S.C. § 1349(b)(1). We have jurisdiction over the parties’ timely appeals
from the district courts’ final judgments. 28 U.S.C. § 1291.
      “[F]ederal law governs actions under OCSLA to the extent that there is
applicable federal law; however, if there is a gap in the federal law, the law of
the adjacent state is used as a gap-filler and becomes surrogate federal law.”
Bartholomew v. CNG Producing Co., 862 F.2d 555, 557 (5th Cir. 1989). The
district courts determined that Alabama is the state “adjacent” to CEPS and
MC 305, so Alabama law applies in the absence of controlling federal law. The
parties do not dispute these rulings on appeal.
      We review a district court’s grant or denial of summary judgment de
novo. McGlothin v. State Farm Mut. Ins. Co., 925 F.3d 741, 745 (5th Cir. 2019).
Summary judgment is proper “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a
matter of law.”   FED. R. CIV. P. 56.       “When parties file cross-motions for
summary judgment, we review each party’s motion independently, viewing the
evidence and inferences in the light most favorable to the nonmoving party.”
Id. (internal quotation marks and citation omitted).
      We also review a district court’s denial of a preserved argument in a
Rule 50(b) motion for judgment as a matter of law “de novo, applying the same
standard as the district court.” MultiPlan, Inc. v. Holland, 937 F.3d 487, 494

                                        9
   Case: 19-20271     Document: 00515511366     Page: 10   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
(5th Cir. 2019) (internal quotation marks and citation omitted). In so doing,
“[w]e review all the evidence in the record in the light most favorable to the
nonmoving party and draw all reasonable inferences in favor of the nonmoving
party.” Encompass Office Sols., Inc. v. La. Health Serv. & Indem. Co., 919 F.3d
266, 273 (5th Cir.) (internal quotation marks and citation omitted), cert. denied
sub nom. La. Health Serv. & Indem. Co. v. Encompass Office Sols., 140 S. Ct.
221 (2019).

                                   Discussion

      Whether Total Is Liable for a Share of the Decommissioning
      Costs Under the CEPS and MC 305 Agreements

      We first consider whether Total is jointly and severally liable for the
CEPS and MC 305 abandonment costs under the relevant Agreements. We
hold that Total (1) is not liable for the CEPS abandonment costs but (2) is
liable for its share of the MC 305 abandonment costs.
      Both the CEPS and MC 305 district courts granted summary judgment
for MOGUS on the liability issue, holding that Total was jointly and severally
liable for its share of the decommissioning obligations. As it did in district
court, Total asserts that its assignment of its interests in the Canyon Express
properties to ATP relieved it of all liability for the abandonment costs.
      The essential facts are not in dispute, so we interpret the relevant
contractual provisions as a matter of law, focusing on the (different) texts of
each contract. Boudreaux v. Unionmutual Stock Life Ins. Co. of Am., 835 F.2d
121, 123 (5th Cir. 1988) (stating that the interpretation of an unambiguous
contract presents a purely legal issue well suited for summary judgment); Once
Upon a Time, LLC v. Chappelle Props., LLC, 209 So. 3d 1094, 1097 (Ala. 2016)
(“If the court determines that the [contract] terms are unambiguous . . . then



                                       10
   Case: 19-20271     Document: 00515511366     Page: 11   Date Filed: 07/31/2020



                          No. 19-20271 c/w No. 19-20282
the court . . . will enforce the contract as written.” (internal quotation marks
and citation omitted)).
      Under Alabama law, “upon assignment of a right, the assignor’s interest
in that right is extinguished; however[,] upon the delegation of a contractual
duty, the delegating party remains liable under the contract, unless the
contract provides otherwise or there is a novation.” Indus. Dev. Bd. v. Russell,
124 So. 3d 127, 135 (Ala. 2013). Based on the arguments in this case, the
question is whether the language of the CEPS and MC 305 Agreements
renders Total not liable for the decommissioning costs. See Russell, 124 So. 3d
at 135.   Because the contracts are differently worded, we address each
separately and reach separate results.

                  1. The CEPS Agreement

      Turning to the two relevant provisions in the CEPS Agreement, we note
the key language in Article 11.3, which requires the Operator to conduct any
required abandonment operations, explaining that the risks and proceeds are
to be shared “by the Common System Owners based on the Common System
Owner’s Equity Interest at the time of abandonment” (emphasis added). Total
argues that it was not a Common System Owner at the time of abandonment,
so it is not liable for the decommissioning costs.
      In response, MOGUS relies on the other key provision of the CEPS
Agreement: Article 14.1, which states that a Common System Owner’s
assigning its interest does not release the assignor from obligations in the
contract. Article 14.1 makes clear that obligations “created under” the CEPS
Agreement “attributable to the period prior to the date of execution of the
assignment” include “liability for abandonment” of CEPS.
      The CEPS district court relied on Article 14.1 to conclude that Total was
liable for all obligations that accrued before it assigned its ownership interest

                                       11
    Case: 19-20271        Document: 00515511366          Page: 12     Date Filed: 07/31/2020



                            No. 19-20271 c/w No. 19-20282
to ATP. But Article 14.1 does not address when those obligations accrued.
More importantly, even if the decommissioning obligations did arise before
Total’s assignment, Article 11.3 still limits Total’s liability to its “Equity
Interest at the time of abandonment” (emphasis added). Total had no Equity
Interest in CEPS at the time of abandonment. Under the plain text of Article
11.3, then, Total is liable for zero percent of the CEPS abandonment costs.
Article 14.1 does not change that result. 7
       Accordingly, we conclude that the district court erred in granting
summary judgment to MOGUS and denying summary judgment to Total. We
therefore REVERSE the judgment in appellate Case No. 19-20282 and
RENDER judgment in Total’s favor in that case.

                      2. The MC 305 Agreement

       Like the CEPS Agreement, the MC 305 Agreement contains two key
provisions. Article 24.1.4 governs assignment and tracks the language of the
CEPS Agreement, mirroring that contract’s Article 14.1.
       Unlike the CEPS Agreement, however, the MC 305 Agreement does not
limit an assignor’s liability for abandonment costs to its ownership interest at
the time of abandonment; it does not mirror the CEPS Agreement’s Article
11.3. Instead, Article 18.4 of the MC 305 Agreement, which governs
abandonment, states only that abandonment “[c]osts, risks and net proceeds
will be shared by the Participating Parties . . . according to their Participating
Interest Share.”




       7 MOGUS cites several cases for the general rule that an assignor is still liable for its
contractual obligations after assignment. But none of those cases involved contractual
language that based the assignor’s obligations on its ownership interest “at the time of
abandonment.” MOGUS’s cited cases do not control the outcome here.
                                              12
    Case: 19-20271     Document: 00515511366       Page: 13    Date Filed: 07/31/2020



                         No. 19-20271 c/w No. 19-20282
      No Alabama case is directly on point. Looking to states with similar
laws, 8 we note that the Texas Supreme Court has interpreted similar language
to mean that an assignor is liable for post-assignment expenses. In Seagull
Energy E & P, Inc. v. Eland Energy, Inc., the contract at issue stated that
abandonment “costs, risks, and net proceeds” would be “shared by the Parties
owning [the abandoned] well or platform in proportion to their Participating
interests.” 207 S.W.3d 342, 346 (Tex. 2006). Like Total, the assignor in Seagull
argued that “its obligation to reimburse the operator continued only so long as
it owned a participating interest.” Id. Applying Texas law, the Texas Supreme
Court squarely rejected this argument. Id. It concluded that the assignor
      reads far too much into these provisions. Nowhere do they mention
      the subject of release or the consequences which are to follow the
      assignment of a working interest. . . . The operating agreement
      simply does not explain the consequences of an assignment of a
      working interest to a third party.
Id. The Court thus held that “[b]ecause the operating agreement did not
expressly provide that [the assignor’s] obligations under the operating
agreement should terminate upon assignment and [the operator] did not
expressly release [the assignor] following the assignment of its working
interest,” the assignor remained liable for relevant abandonment costs even
after it assigned its working interest. Id. at 347.
      Unlike the CEPS Agreement, the MC 305 Agreement does not explain
when the abandonment obligations are “created.” Thus, the key question is
when the MC 305 abandonment obligations arose. In the absence of any other
indication, we note that federal regulations provide that such obligations



      8 Texas law, like Alabama law, generally tracks the common law in this area. See
Seagull Energy E & P, Inc. v. Eland Energy, Inc., 207 S.W.3d 342, 345 (Tex. 2006);
RESTATEMENT (SECOND) OF CONTRACTS § 318 (1981); Russell, 124 So. 3d at 135 (citing
RESTATEMENT § 318).
                                         13
    Case: 19-20271         Document: 00515511366           Page: 14      Date Filed: 07/31/2020



                              No. 19-20271 c/w No. 19-20282
accrue when operators, 9 among other things, “[d]rill a well” or “[i]nstall a
platform, pipeline, or other facility.” 30 C.F.R. §§ 250.1701(c), 250.1702.
       Total asserts that the regulations do not control here because they
“govern the parties’ joint and several liabilities vis-à-vis the Government, not
amongst themselves.” See Fruge ex rel. Fruge v. Parker Drilling Co., 337 F.3d
558, 563 (5th Cir. 2003) (emphasis added). But the regulations still “provide
definitions regarding when obligations accrue.” Nippon Oil Expl. U.S.A. Ltd.
v. Murphy Expl. & Prod. Co. - USA, No. 2:10-cv-02850-MVL-DEK, 2011 WL
2456358, at *4 (E.D. La. June 15, 2011).
       Total argues that, contrary to the regulations, the MC 305
decommissioning obligations did not arise until the government ordered
decommissioning. But Total cites no cases for this proposition. Indeed, Total
cites no supporting cases at all in arguing that it is not liable for the MC 305
abandonment costs.
       The underlying common law cases and relevant regulations, as well as
the absence of contrary language in the contract, support MOGUS’s argument.
We thus conclude that the MC 305 abandonment obligations arose when Total
drilled the wells on the property. Total is liable for its share of MC 305
abandonment costs under Articles 18.4 and 24.1.4 of the MC 305 Agreement.
The district court did not err in granting summary judgment on this point.

       Whether ATP Fully Satisfied the Abandonment Obligations

       Because we have concluded that Total is jointly and severally liable for
the MC 305 abandonment obligations, we next consider whether ATP fully



       9  Technically, the regulations state that “lessees and owners of operating rights, as to
facilities installed under the authority of a lease, and . . . right-of-way holders as to facilities
installed under the authority of a right-of-way” accrue the obligations. See 30 C.F.R.
§ 250.1701(c). We use the term “operators” for simplicity.
                                                14
      Case: 19-20271   Document: 00515511366      Page: 15   Date Filed: 07/31/2020



                         No. 19-20271 c/w No. 19-20282
satisfied those obligations when it settled with MOGUS. We hold that it did
not.
        Having found that Total is jointly and severally liable for the
abandonment obligations under the Agreements, it is not debatable that Total
is a co-promisor with ATP.        See RESTATEMENT (SECOND) OF CONTRACTS
(“RESTATEMENT”) § 293 cmt. a (1981). Total notes the general rule under the
Restatement that satisfaction by one co-promisor relieves the others: the “one
satisfaction” rule. “Satisfaction by the acceptance of a substituted performance
(§ 278) has the same effect, since the promisee . . . has a right only to the single
performance or to an agreed equivalent.” Id. § 293 cmt. a.
        But when an obligee reserves its rights against a co-promisor,
Restatement § 295 becomes relevant. Under Restatement § 295(2), “[w]ords
which purport to release or discharge a promisor and also to reserve rights
against other promisors of the same performance have the effect of a contract
not to sue rather than a release or discharge.” That is, if A and B are co-
promisors, and A settles with obligee C, but C reserves its rights against co-
promisor B, then A and C’s settlement does not discharge B from liability. See
id.
        Total claims that ATP fully satisfied the decommissioning obligations
under § 293 when it settled with MOGUS during the bankruptcy proceedings.
MOGUS, in turn, relies on § 295. MOGUS argues that the reservations of
rights in the bankruptcy agreements and the Final Order mean that Total was
not discharged from liability. We address each argument in turn.
        Total claims that during the bankruptcy proceedings, MOGUS accepted
the consideration provided by ATP “in full satisfaction of ATP’s obligation,”
relying on ATP’s assumption of the MC 305 Agreement and ATP’s entry into
the agreements with MOGUS approved by the bankruptcy court.


                                        15
    Case: 19-20271       Document: 00515511366         Page: 16     Date Filed: 07/31/2020



                            No. 19-20271 c/w No. 19-20282
       During the bankruptcy proceedings, ATP assumed the MC 305
Agreement pursuant to 11 U.S.C. § 365(a). 10 This meant assuming “both the
obligations and the benefits of the executory contract.” Century Indem. Co. v.
Nat’l Gypsum Co. Settlement Tr. (In re Nat’l Gypsum Co.), 208 F.3d 498, 506
(5th Cir. 2000). 11 Total reads National Gypsum to mean that the assumption
of a contract necessarily results in satisfaction of the obligations thereunder.
Thus, Total contends, ATP’s assumption of the MC 305 Agreement meant that
any outstanding obligations under the Agreement were satisfied. But read in
context, the National Gypsum language on which Total relies says only that
“an executory contract may not be assumed in part and rejected in part.” Id.
It says nothing of the effect of assumption on outstanding obligations. Indeed,
Total cites no case law holding that such assumption automatically results in
satisfaction, nor have we discovered any.
       Total next points to language in the relevant agreements regarding
ATP’s satisfaction of its obligations and confirming that the agreements
involved a “satisfaction of the ATP Obligations.” 12              Total argues that the
provisions are “language of full satisfaction, not partial satisfaction.” However,
this argument overlooks the continued statements throughout the agreements
that such satisfaction is between these two parties (ATP and MOGUS) only


       10Under 11 U.S.C. § 365(a), a “trustee, subject to the court’s approval, may assume or
reject any executory contract or unexpired lease of the debtor.”
       11An executory contract is one for which “performance remains due to some extent on
both sides.” Tonry v. Hebert (In re Tonry), 724 F.2d 467, 468 (5th Cir. 1984) (internal
quotation marks and citation omitted).
       12 The “ATP Obligations” were “ATP’s respective proportionate share of the
Decommissioning Obligations, inclusive of all associated operating, maintenance and repair
expenses, insurance, and other costs and expenses incurred prior to or in connection with
discharge of the Decommissioning Obligations.” The “Decommissioning Obligations,” in
turn, were defined as “outstanding obligations for plugging and abandonment, removal, site
clearance and/or decommissioning with regard to the Properties,” including CEPS and MC
305.
                                             16
    Case: 19-20271     Document: 00515511366    Page: 17    Date Filed: 07/31/2020



                         No. 19-20271 c/w No. 19-20282
and the fact that the key bankruptcy documents contained reservations of
rights. Such reservations mean that Restatement § 295, not Restatement
§ 293, is the proper consideration.
      Total argues that because ATP fully satisfied the abandonment
obligations, § 295 does not control. But the case on which Total principally
relies in arguing that ATP fully satisfied the abandonment obligations contains
a key material difference: there was no reservation of rights. See Holland v.
United States, 621 F.3d 1366, 1380–81 (Fed. Cir. 2010) (applying Illinois law).
Moreover, unlike the agreements here, the Holland settlement agreement
explicitly provided that the settling party’s payment would “constitute full
satisfaction of any and all remaining payments or contributions due or to
become due under [the relevant agreements] . . . and . . . fully discharge the
[settlor] . . . from any obligation or liability in connection therewith.” Id. at
1372–73 (emphasis added). It also expressly released the settlor from “any
obligation or liability of any kind in connection” with the settled claims. Id. at
1378. No such language exists in the relevant agreements here. ATP did not
fully satisfy all abandonment obligations. Under Restatement § 295(2), Total
remains liable for its share of the abandonment costs. The district court did
not err in its ruling in this regard.

      Whether the MC 305 District Court Erred in Allowing a Royalty
      Interest Setoff to Total’s Liability

      MOGUS cross-appeals the MC 305 district court’s denial of its Rule 50(b)
motion for judgment as a matter of law on whether the Royalty Interest could
be applied as a setoff to MOGUS’s damages. We hold that MOGUS’s cross-
appeal fails.
      Under Rule 50(a), “[i]f a party has been fully heard on an issue during a
jury trial and the court finds that a reasonable jury would not have a legally
sufficient evidentiary basis to find for the party on that issue, the court
                                     17
    Case: 19-20271        Document: 00515511366          Page: 18      Date Filed: 07/31/2020



                             No. 19-20271 c/w No. 19-20282
may . . . grant a motion for judgment as a matter of law” on that issue. FED.
R. CIV. P. 50(a)(1). Where, as in this instance, the Rule 50(a) motion is not
granted, “the movant may file a renewed motion for judgment as a matter of
law.” Id. 50(b).
       Even a party appealing a district court’s denial of a timely motion for
judgment as a matter of law faces a high bar. See Encompass Office Sols., Inc.,
919 F.3d at 273 (“Although our review is de novo, after a jury trial, the standard
of review is especially deferential.” (internal quotation marks, citation, and
brackets omitted)). But when a party fails to file a proper Rule 50(a) motion
before filing a Rule 50(b) motion or raises a new argument in a Rule 50(b)
motion, our case law is not entirely clear on the result, with some decisions
concluding that we cannot consider such an appeal and some applying plain
error review. Compare OneBeacon Ins. Co. v. T. Wade Welch & Assocs., 841
F.3d 669, 680 (5th Cir. 2016) (“We have held that a party cannot ‘renew’ a
motion it never made.”), with Montano v. Orange Cty., 842 F.3d 865, 877 (5th
Cir. 2016) (applying plain error review). 13 Because MOGUS cannot prevail
even if we allow review, we need not address this dissonance further.
       At trial, after Total closed its evidence, MOGUS moved for judgment as
a matter of law under Rule 50(a). MOGUS argued that Total had not presented
enough evidence to support its argument that it was entitled to a setoff in




       13 We also note that in most cases, “when a nonmovant fails, in district court, to object
to a new issue’s being raised in a Rule 50(b) motion . . . the new issue in the Rule 50(b) motion
receives de novo appellate review.” Montano, 842 F.3d at 877. This case presents the rare
exception to that rule. Total did not respond to MOGUS’s Rule 50(b) motion, but that is
because it did not have a chance to do so: the MC 305 district court summarily denied the
motion the day it was filed. We thus decline to review MOGUS’s new argument de novo. Cf.
Arsement v. Spinnaker Expl. Co., 400 F.3d 238, 248 (5th Cir. 2005) (applying de novo review
when the nonmovant failed to object in the four days between the movant’s filing the motion
and the district court’s ruling on it).
                                              18
   Case: 19-20271     Document: 00515511366     Page: 19      Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
damages for the Royalty Interest. The MC 305 district court denied MOGUS’s
motion, as well as its renewed motion.
      On cross-appeal, MOGUS first argues that Total was not entitled to a
setoff because ATP and Bennu “never owed a ‘joint obligation’ to MOGUS.”
Under Alabama law, Bennu’s payments decreased ATP’s—and thus, Total’s—
liability to MOGUS only if Bennu and ATP had such a “joint obligation.” Ala.
Farm Bureau Mut. Cas. Ins. Co. v. Williams, 530 So. 2d 1371, 1373 (Ala. 1988)
(holding that the parties did not undertake a joint obligation); see also Har-
Mar Collisions, Inc. v. Scottsdale Ins. Co., 212 So. 3d 892, 903 (Ala. 2016)
(holding that a similar setoff was improper where the two insurers owed
“separate and distinct” obligations to the insured).
      MOGUS argues that Bennu and ATP were like the insurers in Williams
and Har-Mar. But both cases are distinguishable. Unlike the insurers in those
cases, here ATP and Bennu did not owe “separate and distinct” obligations.
See Har-Mar Collisions, 212 So. 3d at 903. Rather, the evidence shows that
both Bennu and ATP agreed to satisfy the ATP Obligations.                One of the
bankruptcy    agreements    provides     that   “ATP   will    satisfy    the   ATP
Obligations . . . including through Bennu’s participation in this Agreement
with regard to the . . . [Royalty Interest].” Similarly, the Final Order stated
that “all sums . . . received by MOGUS on account of the . . . [Royalty
Interest] . . . shall be deemed and considered for all purposes to be
expenditures made by ATP and/or on behalf of ATP, and shall constitute
payment of a portion of ATP’s share of Decommissioning.”
      Viewing the evidence in the light most favorable to Total, the MC 305
district court did not err in holding that ATP and Bennu were joint obligors
such that the Royalty Interest decreased ATP’s—and thus Total’s—
decommissioning liability. See Encompass Office Sols., Inc., 919 F.3d at 273;
see also RESTATEMENT § 295(3) (“Any consideration received by the obligee for
                                       19
   Case: 19-20271     Document: 00515511366     Page: 20   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
a contract not to sue one promisor discharges the duty of each other promisor
of the same performance to the extent of the amount or value received.”).
      MOGUS next claims that allowing the Royalty Interest setoff is contrary
to the Final Order in the bankruptcy case and the underlying bankruptcy
agreements. It points to reservation language in the Final Order stating that
the order and the bankruptcy agreements would not affect MOGUS’s right to
seek payment from third parties for the decommissioning costs. But that does
not change the fact that actual contributions do offset the obligations of co-
obligors. RESTATEMENT § 295(3).
      MOGUS also argues that Total’s Royalty Interest evidence was too
speculative to support the setoff. MOGUS cites cases stating that royalty
interests are inherently speculative. See Tidelands Royalty “B” Corp. v. Gulf
Oil Corp., 804 F.2d 1344, 1350–52 (5th Cir. 1986) (stating that purchasing a
royalty is a “gamble”); see also Weaver v. Fla. Expl. Co., 608 So. 2d 1034, 1040
(La. Ct. App. 1992) (stating that a party was not entitled to damages for the
royalty interest that was “without proof and . . . speculative and ha[d] not been
proven with reasonable certainty”).      But the issue in Tidelands was not
whether a royalty interest’s purported value was too speculative to support a
jury finding on that question. 804 F.2d at 1347–48, 1350. Moreover, the court
in Weaver held only that evidence of the royalty interest in that case was
speculative because the sole evidence of the royalty interest’s value was the
party’s “own estimate of what the royalty interest [was] worth.” 608 So. 2d at
1039–40.
      MOGUS’s contention fails, and Weaver is distinct, because Total
presented evidence beyond its own estimate supporting the value of the
Royalty Interest. It introduced a MOGUS spreadsheet valuing the Royalty
Interest at $11,417,000. MOGUS’s former chief operating officer testified at
trial that this valuation represented the Royalty Interest’s net present value.
                                       20
   Case: 19-20271    Document: 00515511366     Page: 21     Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
In addition to this evidence, one of Total’s vice presidents, who had experience
valuing royalty interests, testified that he would recommend that Total pay at
least $11.4 million for the $11,417,000 Royalty Interest.
      MOGUS also argues that the Royalty Interest valuation was based only
on “hypothetical ballpark” figures. But MOGUS is essentially asking us to
reweigh the Royalty Interest evidence. That is something we will not do. See
Encompass Office Sols., 919 F.3d at 280.
      Finally, MOGUS notes that Total received a setoff for the full amount of
the Royalty Interest, even though MC 305 is only one of four properties that
the Royalty Interest covered. It argues that Total did not present evidence
showing how the Royalty Interest should be allocated among the different
properties involved. Assuming arguendo that plain error review applies to this
argument, which MOGUS raised for the first time in its Rule 50(b) renewed
motion, “[i]f any evidence exists that supports the verdict, it will be upheld.”
Montano, 842 F.3d 877 (internal quotation marks and citation omitted).
      There was at least some evidence that MOGUS received the Royalty
Interest to compensate it for the cost of abandoning, among other properties,
MC 305. MOGUS cites no precedent showing that Total was required to
present evidence on how to apportion the Royalty Interest and thus decrease
the setoff amount. The district court did not plainly err in rejecting MOGUS’s
apportionment argument. We thus will not reverse the district court’s denial
of MOGUS’s Rule 50(b) motion.

                                   Conclusion

      For the foregoing reasons, we REVERSE the CEPS district court’s grant
of summary judgment holding that Total is liable for the CEPS
decommissioning costs and RENDER judgment in Total’s favor under Case No.
19-20282 (District Court Case No. 4:16-cv-02671). We AFFIRM the MC 305

                                      21
   Case: 19-20271     Document: 00515511366   Page: 22   Date Filed: 07/31/2020



                        No. 19-20271 c/w No. 19-20282
district court’s judgment in full under Case No. 19-20271 (District Court Case
No. 4:16-cv-02674).




                                     22